Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit

No. 02-2524

                        GUILLERMO A. PARA BRAVO,
                               Petitioner,

                                      v.

     JOHN ASHCROFT, ATTORNEY GENERAL, AND STEVE FAQUAHARSON,
             IMMIGRATION AND NATURALIZATION SERVICE,
                           Respondents.


                 ON PETITION FOR REVIEW OF AN ORDER
               FROM THE BOARD OF IMMIGRATION APPEALS


                                   Before

                        Lynch, Circuit Judge,
                   Siler,* Senior Circuit Judge,
                     and Lipez, Circuit Judge.



     Michael G. Moore, was on brief for petitioner.

     Peter D. Keisler, Assistant Attorney General, Civil Division,
with whom David M. McConnell, Deputy Director, Office of
Immigration Litigation, and Chad N. Boudreaux, Counsel to the
Assistant Attorney General, were on brief for respondents.


                             August 27, 2003




     *
      Of the    Sixth    Circuit      Court      of    Appeals,     sitting   by
designation.
     Per Curiam. Petitioner Guillermo A. Para Bravo, who is a

native and citizen of Colombia, petitions for review of a final

order of removal issued by the Board of Immigration Appeals (BIA),

affirming the immigration judge’s (IJ’s) denial of his requests for

asylum and for withholding of removal.            For the reasons that

follow, we AFFIRM the BIA.

                            I.   BACKGROUND

     In 1994, Bravo entered the United States from Colombia on a

visitor’s    visa.    Approximately     three   years   later,   and   after

overstaying his visa, he married a United States citizen.          Shortly

thereafter his wife filed a visa petition on his behalf, and Bravo

concurrently filed an application to adjust his status to that of

a lawful permanent resident.      The applications were denied after

Bravo and his wife failed to appear for an interview.             He later

indicated that the couple missed the interview because they had

separated.    After removal proceedings commenced against him, his

wife filed another visa petition on his behalf, and Bravo again

requested an adjustment of status.         That request was withdrawn,

however, because he and his wife continued to experience marital

difficulties.    During this process, Bravo appeared with counsel

before an IJ and conceded removability for having remained longer

than authorized.     Eventually, he filed a formal asylum application

with the immigration court, which the court later converted into an

application for asylum, withholding of removal, and protection


                                  -2-
under the United Nations Convention Against Torture.1            Following a

hearing, the IJ found Bravo removable as charged and denied his

applications.      Subsequently, the BIA dismissed his appeal.

     At his asylum hearing, Bravo testified that between 1986 and

1993 he owned and operated three discotheques in Colombia. Much of

Bravo’s   asylum    and   withholding-of-removal      claims     rest   on   an

incident that allegedly occurred in 1989.            According to Bravo,

while working in one of his clubs, he observed a man selling (or

attempting to sell) drugs to one of his patrons.        After breaking up

the buy, Bravo learned that the patron’s wife had also been offered

drugs in the ladies’ restroom by another drug pusher.               Having a

zero tolerance drug policy at his discotheques, Bravo called the

police, who arrested the two individuals suspected of selling (or

attempting to sell) narcotics.

     Although he never spoke to or saw the perpetrators after that

night, he testified that he believes this incident caused him to

become    the   victim    of   a   “systematic   exercise   of   terror      and

intimidation,” one that lasted several years, and that included:

verbal and written threats, vandalism of personal property, the

bombing of one of his clubs, a shooting attack in the same club,

the burning (or partial burning) of another club, and a drive-by


     1
      In this review petition, Bravo does not seek relief under the
United Nations Convention Against Torture. Accordingly, this claim
is waived. See Mediouni v. INS, 314 F.3d 24, 28 n.5 (1st Cir.
2002) (citation omitted).


                                      -3-
shooting in front of one of his clubs that resulted in the death of

his porter.     According to Bravo, “[t]hese persons [i.e., the drug

dealers] were detained by the police, [sic] because I told [on]

them. . . .         And that’s when everything started for me . . . .”

After each incident, authorities were called to the scene and an

investigation was conducted.            For instance, after a small bomb was

detonated in one of his clubs, the police placed undercover agents

at the targeted club for fifteen or twenty days.                  Unfortunately,

the police were unable to arrest anybody in connection with the

bombing, or any other incident for that matter. Although Bravo has

no knowledge of who was responsible for these events, it is his

suspicion that his misfortunes were connected to the drugs dealers

he had arrested.         Because of his troubles, Bravo liquidated his

first discotheque in 1991, another in 1992, and his last in 1993.

      In    addition     to    the     problems    he   experienced      with    his

discotheque businesses, Bravo allegedly experienced extortion from

guerrilla groups located in the vicinity of a farm that he owned

but did not live on.          According to his testimony, when he visited

his   farm,    guerrillas      would    approach    him   and    ask    for   money.

Although      the    details    of   these     occurrences      are    unclear   and

incomplete in the record, Bravo apparently would not cave in to

these requests.       Ultimately, he sold his farm at a loss because his

farmhand was giving the guerrillas food, cattle, and probably

money.     It is not clear when the farm was sold.


                                         -4-
       Bravo arrived in the United States as a visitor in 1994 after

spending over a year working on the liquidation of his last

discotheque, and also attempting to collect unpaid loans owed to

him. Also, his departure from Colombia was not until approximately

one year and six months after the last known incident in which any

attempt was made on his life or any harm was inflicted upon him

through his property or those associated with him.                       When he left,

Bravo    apparently    believed       that    if   he    distanced       himself      from

Colombia for a period of time, people were going to “forget” about

him    and   things   were    going    to    “calm      down”   so   that      he   could

eventually return home.          However, since arriving in the United

States, Bravo allegedly has been told by his two daughters, who

remain in Colombia, that they have received a phone call from an

unidentified person who has indicated that people are aware that

Bravo has left the country, and that they would “finish with [him]”

if he returned to Colombia.

        Although the IJ found Bravo’s testimony to be credible, she

nonetheless determined that he was not eligible for asylum for two

reasons.       First, she concluded that Bravo failed to file his

application for asylum within the one-year filing deadline set

forth in § 208(a)(2)(B) of the Immigration and Nationality Act

(INA), 8 U.S.C. § 1158(a)(2)(B).              Related to this finding, the IJ

also    held   that   Bravo   failed     to    establish        either    of    the    two

statutory exceptions to the one-year filing period.                             See INA


                                        -5-
§ 208(a)(2)(D), 8 U.S.C. § 1158(a)(2)(D).            Second, she also held

that Bravo failed to show past persecution or a well-founded fear

of future persecution. Thus, the IJ also denied Bravo’s claims for

both asylum and withholding of removal on the merits.

       According to the IJ, the threats and economic harm Bravo

endured were not the effects of political persecution, but rather,

“on account of a personal dispute with two individuals who were

attempting to deal in drugs.”       She continued, “[Bravo] has not in

any way indicated that he stated a political opinion to these

individuals, or that this was anything other than retaliation

against his causing their arrest.”        The IJ also found relevant the

fact   that   Bravo   did   not   leave   Colombia   until   after   he   had

liquidated his last discotheque, and attempted to collect debts

owed to him, actions that resulted in a delay of approximately a

year and six months after the last alleged violent incident.               It

was the IJ’s view that “this is not the behavior of an individual

who feels that if he was to remain in Colombia . . . he would

continue to have threats made or that he would be at risk for

harm.” She also found that there was no evidence to establish that

Bravo “could not have remained in Colombia [and] either started up

a different kind of business which would not be the target of drug

dealers, or otherwise worked for somebody else as he had prior to

1986.”    Thus, the IJ concluded by holding that Bravo “has not

established that the [type] of crime that was inflicted upon him


                                    -6-
constitutes persecution as defined [by the INA], and he has not

established that it is more likely than not [that] . . . if he were

to return to Colombia that he would suffer harm of any kind.”

     The BIA dismissed Bravo’s appeal in its entirety, and, in

doing so, determined that the IJ had properly concluded that Bravo

had not met his burden of proof.            Specifically, it found that “even

if [Bravo] were to qualify for an exception to the 1 year filing

deadline,     he   has   not    met    his       burden   of   demonstrating       his

eligibility for asylum or withholding of removal.”                      That is, it

determined in the alternative, that even if the application was

timely, it would not be sufficient to render Bravo eligible for

asylum.

                                 II.       ANALYSIS

     We   have     jurisdiction       to   review     final    orders   of   the   BIA

pursuant to 8 U.S.C. § 1252.               Here, although the IJ found that

Bravo’s asylum application was untimely, the BIA did not affirm on

that basis.      Accordingly, we leave for another day the question of

whether INA § 208(a)(3), 8 U.S.C. § 1158(a)(3), strips this court

of jurisdiction to review administrative decisions made pursuant to

8 U.S.C. § 1158(a)(2).         See Kayembe v. Ashcroft, 334 F.3d 231, 235

(3d Cir. 2003) (explaining that “[o]ur power of review . . .

extends only to the decision of the BIA . . . [and that] only if

the BIA expressly adopts or defers to a finding of the IJ, will we

review the decision of the IJ”) (internal citation omitted).


                                           -7-
       BIA determinations of “statutory eligibility for relief from

deportation, whether via asylum or withholding of deportation, are

conclusive if ‘supported by reasonable, substantial, and probative

evidence on the record considered as a whole.’”         Mediouni v. INS,

314 F.3d 24, 26-27 (1st Cir. 2002) (quoting INS v. Elias-Zacarias,

502 U.S. 478, 481 (1992) (citation omitted)). “We will not reverse

simply because we disagree with the Board's evaluation of the

facts.”    Velasquez v. Ashcroft, 316 F.3d 31, 34 (1st Cir. 2002)

(citation omitted). Instead, under the deferential "substantial

evidence" standard “if [an alien] seeks to obtain judicial reversal

of the BIA’s determination, he must show that the evidence he

presented [not only supports his petition for relief, but] was so

compelling that no reasonable factfinder could fail to find” that

he statutorily qualified for asylum and/or withholding of removal.

Elias-Zacarias, 502 U.S. at 483-84.         It is “the alien [who] bears

the burden of establishing eligibility for asylum by proving either

past    persecution   or    a   well-founded    fear   of    persecution.”

Velasquez,    316   F.3d   at   34.     Furthermore,   the   standard   for

withholding removal is more stringent than the “well-founded fear”

touchstone applicable to an asylum claim.          Id. at 34 n.2.       “[A]

petitioner unable to satisfy the asylum standard fails, a fortiori,

to satisfy the former.”     Alvarez-Flores v. INS, 909 F.2d 1, 4 (1st

Cir. 1990).




                                      -8-
     In the instant case, the IJ made detailed findings of fact and

conclusions of law in connection with her merits review of Bravo’s

claims of asylum and withholding of removal.                The BIA agreed with

these on-the-merit determinations.            According to the BIA, “[a]ny

harm that [Bravo] has suffered and any future danger that he may

face stems    from   his    refusal    to    cooperate      with      drug    dealers.

Neither the harm nor the danger is on account of any of the

statutorily    protected     grounds    for       asylum    or     withholding     of

removal.”

     The    BIA’s    decision    was        the    product       of    “reasonable,

substantial, and probative evidence on the record considered as a

whole.”     Elias-Zacarias, 502 U.S. at 481.               Bravo has failed to

demonstrate either past persecution or a well-founded fear of

future persecution     on    account    of    his   or     her   race,       religion,

nationality, membership in a particular social group, or political

opinion.    Certainly, he has not demonstrated that the “evidence he

presented was so compelling that no reasonable factfinder could

fail to find the requisite . . . persecution.”                     Id. at 483-84.

Accordingly, we find no basis to disturb the BIA’s asylum and

withholding-of-removal       decisions       pursuant      to    the    substantial

evidence standard of review.

     AFFIRMED.




                                      -9-